         Case 1:19-cr-10081-IT Document 16-1 Filed 03/07/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA


                                                                 No. 19-CR-10081-IT
              V.



                                                                  FILED UNDER SEAL
(1)    GORDON ERNST,
(2)    DONNA HEINEL,
(3)    LAURA JANKE,
(4)    ALIKHOSROSHAHIN,
(5)    STEVEN MASERA,
(6)    MIKAELA SANFORD,
(7)    MARTIN FOX,
(8)    IGORDVORSKIY,
(9)    LISA "NIKI" WILLIAMS,
(10)   WILLIAM FERGUSON,
(11)   JORGE SALCEDO, and
(12)   JOVAN VAVIC,

                             Defendants.



                               NOTICE OF APPEARANCE


       Please enter my appearance in the above-captioned case as counsel for the United States

of America.


                                           Respectfiilly submitted.

                                           ANDREW E. LELLING
                                           UNITED STATES ATTORNEY


Dated: March?,2019                         /s/ Kristen Kearney
                                            KRISTEN A. KEARNEY
                                           Assistant United States Attorney
                                           John Joseph Moakley Courthouse
                                           One Courthouse Way, Suite 9200
                                           Boston, Massachusetts 02210
                                           Tel: (617)748-3100
                                            Kristen.Keamey@usdoj .gov
         Case 1:19-cr-10081-IT Document 16-1 Filed 03/07/19 Page 2 of 3




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA

                                                                 No. 19-CR-10081-IT



                                                                  FILED UNDER SEAL
(1)    GORDON ERNST,
(2)    DONNA HEINEL,
(3)    LAURA JANKE,
(4)    ATI KHOSROSHAHIN,
(5)    STEVEN MASERA,
(6)    MIKAELA SANFORD,
(7)    MARTIN FOX,
(8)    IGORDVORSKIY,
(9)    LISA "NIKI" WILLIAMS,
(10)   WILLIAM FERGUSON,
(11)   JORGE SALCEDO, and
(12)   JOVANYAVIC,

                             Defendants.



                               NOTICE OF APPEARANCE


       Please enter my appearance in the above-captioned case as counsel for the United States

of America.

                                           Respectfiilly submitted.

                                           ANDREW E. LELLING
                                           UNITED STATES ATTORNEY


Dated: March 7,2019                        /$/ Leslie Wrieht
                                           LESLIE A. WRIGHT
                                            Assistant United States Attorney
                                            John Joseph Moakley Courthouse
                                            One Courthouse Way, Suite 9200
                                            Boston, Massachusetts 02210
                                            Tel: (617)748-3100
                                            Leslie. Wright@usdoj .gov
         Case 1:19-cr-10081-IT Document 16-1 Filed 03/07/19 Page 3 of 3




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA

                                                                   No. 19-CR-10081-IT
              V.



                                                                   FILED UNDER SEAL
(1)    GORDON ERNST,
(2)    DONNA HEINEL,
(3)    LAURA JANKE,
(4)    ATI KHOSROSHAHIN,
(5)    STEVEN MASERA,
(6)    MIKAELA SANFORD,
(7)    MARTIN FOX,
(8)    IGORDVORSKIY,
(9)    LISA "NIKI" WILLIAMS,
(10)   WILLIAM FERGUSON,
(11)   JORGE SALCEDO, and
(12)   JOVAN VAYIC,

                             Defendants.



                               NOTICE OF APPEARANCE


       Please enter my appearance in the above-captioned case as counsel for the United States

of America.


                                           Respectfully submitted,

                                           ANDREW E. LELLING
                                           UNITED STATES ATTORNEY


Dated: March 7,2019                        /s/ Justin O 'Cornell
                                            JUSTIN D. O'CONNELL
                                            Assistant United States Attorney
                                            John Joseph Moakley Courthouse
                                            One Courthouse Way, Suite 9200
                                            Boston, Massachusetts 02210
                                            Tel: (617)748-3100
                                            Justin.O' ConneIl@usdoj.gov
